745 N.W.2d 114 (2008)
Charles Roy POWELL, Personal Representative of the Estate of Dottie Lou Powell, Deceased, Linda Garrett, and David Garrett, Plaintiffs-Appellees,
v.
DOMINO'S PIZZA INTERNATIONAL, INC., Defendant-Appellant.
William Russell Miller and Kris Ann Miller, Plaintiffs-Appellees,
v.
Domino's Pizza International, Inc., Defendant-Appellant.
Vicki L. Bennett and David M. Bennett, Plaintiffs-Appellees,
v.
Domino's Pizza International, Inc., Defendant-Appellant.
Docket Nos. 135226-435228. COA Nos. 279079, 279083, 279084.
Supreme Court of Michigan.
March 7, 2008.
On order of the Court, the application for leave to appeal the October 2, 2007 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would remand to the Court of Appeals for consideration as on leave granted whether the admission of the delivery driver's conviction of killing the course of dangerous driving under the Bahamas Road Traffic Act is barred by MCL 257.731 or MRE 403. MCL 257.731 prohibits the admission in a subsequent civil action of evidence of a conviction under the Michigan Vehicle Code or a "local ordinance pertaining to thee use of a motor vehicle." In light of this provision's purpose to mitigate the "danger that the civil jury might, if permitted, consider the criminal conviction as evidence of negligence in the civil action," Elliott v. A.J. Smith Contracting Co., Inc., 358 Mich. 398, 413, 100 N.W.2d 257 (1960), the question whether "local ordinance" encompasses ordinances from other states or foreign countries is significant, in my judgment, and merits further review. Moreover, the question whether the probative value of a conviction of a nonparty, admitted against a defendant that was unable to contest it, as here, is "substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury," MRE 403, is also significant and merits further review.
TAYLOR, C.J., joins the statement of MARKMAN, J.